Atkinson, J.
1. While mandamus will lie to compel performance of specific official acts, where the duty to discharge them is clear, it is not an appropriate remedy to compel a general course of official conduct for a long series of continuous acts to be performed under varying conditions. Jackson v. Cochran, 134 Ga. 396 (67 S. E. 825, 20 Ann. Cas. 219, and cases cited in note); State v. Brewer, 39 Wash. 65 (80 Pac. 1001, 109 Am. St. R. 858, 4 Ann. Cas. 197, and cases cited in note); People v. Busse, 238 Ill. 593 (87 N. E. 840, 28 L. R. A. (N. S.) 246, and cases cited in note); 18 R. C. L. 119, § 33. Applying the foregoing principle, the decision of the trial court was not erroneous in so far as it may be construed as denying the writ of mandamus to compel the county commissioners of Brooks County to comply with the provisions of the tick-eradication law, and to “construct and maintain such number of dipping-vats as may be fixed by the State veterinarian or his authority and provide the proper chemicals and other materials necessary to be used in the systematic work of tick-eradication in Brooks County, and to provide and pay the salaries of the necessary number of inspectors or agents to assist in this work, and to appoint said inspectors or agents subject to the approval of the State veterinarian, and to fix such salaries of said inspectors and agents as shall be sufficient to insure the -employment of competent men, and to do such other things as shall be necessary, by law, to carry on the work of tick-eradication in the County of Brooks.”
2. Por reasons indicated above, the defendants under the facts of this case were entitled to a judgment denying mandamus; and the court erred in not rendering such judgment.

Judgment affirmed on the main bill of exceptions, and reversed on the cross-bill of exceptions.


Beck, P. J., and Gilbert, J., dissent. The other Justices concur.

George B. Davis and Branch & Snow, for plaintiff.
Bennet & Bennet, for defendants.